DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered.
I. 	Drawing Objections
The replacement drawings of January 26, 2021 of Figures 7 and 8 are considered new matter, and therefore not entered.  See the discussion of the drawings below, as they outline the reasoning used to make this determination.  Due to this determination the drawing objections made in the non-final action of October 27, 2020 are maintained as they pertain to Figures 7 and 8. The objection of Figure 9 is maintained as no changes have been made to address the objection.
The examiner maintains that the statement in the second paragraph on page 4 of the rejection of October 27, 2020 regarding the depiction of the chord (or chord length in the drawings of 1/26/21; both terms refer to the same concept) is accurate assuming that these graphs in the instant application are showing the same regions.  Based on the new drawings this assumption may not be valid which raises questions as to what is depicted with regard to span values (x-axis).  Additional discussion of this issue can be seen in Issue 3 in the drawing objections section below.
II. 	Specification Objections
The replacement specification paragraphs [0012] and [0041] are considered new matter.  See the discussion of the specification objection below, as it outlines the reasoning used to make this determination.
III. 	35 U.S.C 112 Rejections
The amended independent claims recite subject matter that is considered new matter based on the original disclosure, resulting in a 35 U.S.C 112(a) written description rejection shown below.  The previous rejections have been withdrawn based on cancellation or amendment.
III. 	35 U.S.C 102 and 103 Rejections
The current claims are rejected under 35 U.S.C 103 as shown below in the rejection.  The amended limitation is new, but is taught by art of record: Enevoldsen and Lawlor.
III. 	Conclusion
The changes to the rejections are necessitated by amendment.
Drawings
The drawings were received on January 26, 2021.  These drawings are unacceptable based on the inclusion of new matter, and are therefore not entered.  The presence of new matter is based upon Figures 7 and 8. 
The examiner points to MPEP 2163 I B as being highly relevant for the consideration of new matter.  Specifically, it states, “While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).” 
See also MPEP 2163.07 for discussion of obvious errors.
The examiner would interpret from this that errors are not supported in the original disclosure, if the ordinary artisan does not recognize the existence of the error in the specification, or recognize the appropriate correction.  The discussion below as well as the prosecution history of this case presents the numerous errors in the disclosure that the examiner believes makes it such that an ordinary artisan would not be able to recognize the appropriate correction by the amount of interrelated errors and the numerous solutions that exist to correct these to result in a logically consistent disclosure. Additionally this is evidenced by the prosecution history as it taken several objections and rejections to correct these errors.
Issue 1:
The replacement drawing of Figure 7 is additionally considered new matter based upon the horizontal line labeled as 0.03 added to the figure.  This addition is attempted to be based upon [0041] in the original disclosure.  The errors in statements such as [0041] of the original specification has been made throughout prosecution.  While the drawings of January 26, 2021 and specification of January 26, 2021 present a more logically consistent disclosure than compared to as initially filed, the changes that have been required to reach this consistency have been too great to consider what is currently presented as supported in the original disclosure.  As discussed above, the inconsistencies could have been fixed in several different ways to create a logically consistent disclosure.  The fixes that examiner suggested throughout prosecution were simply one way of doing this.  The changes in the original disclosure of [0041] and Figure 7 to 1/26/21 can be seen in the file wrapper.
To result in a more logically consistent disclosure than compared to as initially filed: the “less than” and “greater than” in [0041] and [0042] were flipped.  Additionally, note that (50) is below the conventional rotor blades to the right of the unlabeled dotted line and above it to the left; this is an instance of indefiniteness in the drawings that could be fixed in several different ways. The applicant is fixing this indefiniteness in one of several possible ways by adding the horizontal line of -0.03.  Also the addition of this line at the value of -0.03 gives scale to a drawing in the vertical-axis which had no scale in the drawing original and not enough description in the original disclosure to establish a scale in the vertical-axis.




Issue 2:

    PNG
    media_image1.png
    736
    1200
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    722
    820
    media_image2.png
    Greyscale

Annotated Figures 2 and 3 show the original drawings and the drawings received on January 26, 2021 respectively.  It can be seen that Figure 8 has substantially altered the graphs by shifting them to the right (and maybe other more difficult to determine modifications) to have (55) align with (65).  This alignment is necessary for the two graphs to show the same outboard region with a proper mathematical description that the examiner has described throughout prosecution, specifically this mathematical alignment can be seen in the graphs shown in the nonfinal rejection at the top of page 3.  It is also of relevance in the determination of the drawings being new matter the numerous contradictions and mistakes in the application, including the written specification, discussed throughout prosecution filed with respect to mathematical concepts of: slopes, derivatives, second derivatives, and inflection points upon which the disclosure relies.
If the applicant were to disagree with the examiner’s conclusion of new matter introduced by the drawings, the examiner believes this would to lead to additional issues as discussed here below.
The shifting of the graphs of Figure 8, with the statement/argument of no new matter being added by the applicant would have impacts on the understandings of the graphs.  This effectively states that the previous Figure 8 was only showing a certain portion of the outboard region shown in Figure 7 (as can be seen in the drawings of 1/26/21 in Figure 8 a portion on the left is blank).  If only an unknown portion of the outboard region is shown this cannot be supporting of the claims, as what is shown is almost entirely unclear.  The same indefiniteness of what is depicted by the figures would then apply to Figures 3-10 as well.  Showing only an unknown portion would also be contradictory to what a person of ordinary skill in the art would understand from the original drawings by the graphs labeled such as “CHANGE SLOPE OF OUTBOARD REGION”; a person of ordinary skill in the art would understand this to be showing the entire outboard region.  Numerous objections/rejections would then be required based on the interpretation discussed here.











Issue 3:

    PNG
    media_image3.png
    604
    752
    media_image3.png
    Greyscale

As raised in the drawing objections in the non-final action of 10/27/20, the chord in the outboard region depicted by Figure 9 does not appear to correspond to chord slope depicted by Figure 7, this is true in the most recent drawings of 1/26/21 as well.  The chord of the inventive blade (70) in Figure 9 has an almost constant rate of decrease until the far right of the graph as depicted by Annotated Figure 5.  This behavior in no way aligns with what is shown in Figure 7 by (50) with the large fluctuations (at least a factor of 2) in the graph on the left to middle of Figure 7.
Specification
The amendment filed January 26, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the entirety of the changes made to [0012] and [0041].  As discussed in the drawing objections above, the changes to the specification and drawings of January 26, 2021 result in a more logically consistent disclosure than compared to as initially filed.  The changes from the original disclosure of September 17, 2018 however are too great to be considered supported.  
The examiner points to MPEP 2163 I B as being highly relevant for the consideration of new matter.  Specifically, it states, “While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).” 
See also MPEP 2163.07 for discussion of obvious errors.
The examiner would interpret from this that errors are not supported in the original disclosure, if the ordinary artisan does not recognize the existence of the error in the specification, or recognize the appropriate correction.  The discussion below as well as the prosecution history of this case presents the numerous errors in the disclosure that the examiner believes makes it such that an ordinary artisan would not be able to recognize the appropriate correction by the amount of interrelated errors and the numerous solutions that exist to correct these to result in a logically consistent disclosure.
The specification in [0041] originally (9/17/18) states:
“Referring particularly to FIG. 7, the chord slope 50 in the outboard region 26 (i.e. outboard of 60% span) at an inflection point 55 from concave to convex or vice versa may be less than about -0.03. More specifically, as shown in FIG. 7, the inflection point 55 from concave to convex or vice versa may be less than about -0.03. In contrast, as shown, the chord slopes 52, 54, 56 in the outboard region 26 at the inflection points from concave to convex or vice versa for conventional rotor blades is greater than -0.03.”
 An the specification [0042] originally states (9/17/18):
“In further embodiments, as shown in FIG. 7, the chord slope 50 may be less than about -0.10 between about 30% span to about 85% span from the blade root 36 of the rotor blade 16. In contrast, as shown, the chord slopes 52, 54, 56 in the outboard region 26 for conventional rotor blades is greater than -0.10.”
 These two paragraphs along with the originally filed drawings of 9/17/18 do not present a logically consistent disclosure.  To result in a logically consistent disclosure: the “less than” and “greater than” in [0041] and [0042] have to be flipped; the chord slope being less than -0.03 at an inflection point has to be changed to less than a peak of the chord slope which is a completely different mathematical concept; and Figure 8 has to be altered by shifting as discussed in Issue 2 in the drawings objection above has to have the two graph correspond at all, while both describe the outboard region.  The examiner finds that one of ordinary skill in the art would not recognize these as the corrections to the issues discussed; therefore, the changes to the specification are considered new matter.  The prosecution history also supports this finding as it taken several objections and rejections to correct these errors.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following discussion is substantially similar to the specification objection discussion of new matter above, as this change is incorporated into independent claims 1 and 13 with the last limitation, “and wherein a peak of the chord slope in the outboard region is greater than about -0.03”.  The remainder of the claims are rejected based on their dependency from claim 1 or 13.
As discussed in the drawing and specification objections above, the changes to the specification and drawings of January 26, 2021 result in a more logically consistent disclosure than compared to as initially filed.  The changes from the original disclosure of September 17, 2018 however are too great to be considered supported as neither the drawings or the specification disclose “and wherein a peak of the chord slope in the outboard region is greater than about -0.03”.  
The examiner points to MPEP 2163 I B as being highly relevant for the consideration of new matter.  Specifically, it states, “While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).” 
See also MPEP 2163.07 for discussion of obvious errors.
The examiner would interpret from this that errors are not supported in the original disclosure, if the ordinary artisan does not recognize the existence of the error in the specification, or recognize the appropriate correction.  The discussion below as well as the prosecution history of this case presents the numerous errors in the disclosure that the examiner believes makes it such that an ordinary artisan would not be able to recognize the appropriate correction by the amount of interrelated errors and the numerous solutions that exist to correct these to result in a logically consistent disclosure.
The specification in [0041] originally (9/17/18) states:
“Referring particularly to FIG. 7, the chord slope 50 in the outboard region 26 (i.e. outboard of 60% span) at an inflection point 55 from concave to convex or vice versa may be less than about -0.03. More specifically, as shown in FIG. 7, the inflection point 55 from concave to convex or vice versa may be less than about -0.03. In contrast, as shown, the chord slopes 52, 54, 56 in the outboard region 26 at the inflection points from concave to convex or vice versa for conventional rotor blades is greater than -0.03.”
 An the specification [0042] originally states (9/17/18):
“In further embodiments, as shown in FIG. 7, the chord slope 50 may be less than about -0.10 between about 30% span to about 85% span from the blade root 36 of the rotor blade 16. In contrast, as shown, the chord slopes 52, 54, 56 in the outboard region 26 for conventional rotor blades is greater than -0.10.”
 These two paragraphs along with the originally filed drawings of 9/17/18 do not present a logically consistent disclosure.  To result in a logically consistent disclosure: the “less than” and “greater than” in [0041] and [0042] have to be flipped; the chord slope being less than -0.03 at an inflection point has to be changed to less than a peak of the chord slope which is a completely different mathematical concept; Figure 8 has to be altered by shifting as discussed in Issue 2 in the drawings objection above has to have the two graph correspond at all, while both describe the outboard region, and Figure 7 has to have a value of -0.03 added to the figure in order for the drawing to have support for this.  The examiner finds that one of ordinary skill in the art would not recognize these as the corrections to the issues discussed as neither the specification nor drawings as initially filed support the discussed limitation; therefore, the changes to the specification are considered new matter. The prosecution history also supports this finding as it taken several objections and rejections to correct these errors.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
38.	Claims 1-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Enevoldsen et al. (U.S Patent 8,678,770) hereinafter Enevoldsen in view of Lawlor (U.S Patent 5,474,425) hereinafter Lawlor.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    390
    501
    media_image5.png
    Greyscale

Regarding claim 1, Enevoldsen teaches a rotor blade assembly of a wind turbine {Column 1 lines 16-18}, the rotor blade assembly comprising:
a rotor blade comprising an aerodynamic body {Figure 6 (15)} having an inboard region {Figure 6 portion of (15) more towards (2)} and an outboard region {Figure 6 portion of (15) more towards (4)},
the inboard and outboard regions defining a pressure side, a suction side, a leading edge, and a trailing edge {all wind turbine blades are known to comprise these aspects, Column 1 lines 16-18}, 
the inboard region comprising transitional region and a blade root region {Figure 6 (17)},
the transitional region comprising a maximum chord {Figure 6 (7) has max value of chord (3), Column 1 lines 30-32},
the blade root region comprising a blade root {Figure 6 (17)},
the outboard region comprising a blade tip {Figure 6 (4)},
the rotor blade defining a chord and a span {Figures 4 and 6 show chord and radius};
wherein a chord slope of the rotor blade in the transitional region ranges from about -0.10 to about 0.10 {Figures 5 and 6 interval (7) for (19) is characterized as being essentially flat and forming a shoulder and therefore near 0 slope, Column 4 lines 42-58} from the maximum chord over about 15% of the span of the rotor blade {Column 4 lines 49-58, region 7 is 20% of the span of the rotor blade}.
Enevoldsen is silent with regard to the precise chord slope with respect to the spanwise direction.  Lawlor pertains to wind turbine blade shapes including their chord lengths along the spanwise direction.  Lawlor teaches wherein a peak of the chord slope in the outboard region is greater than -0.03 {a derivative of the chord with respect to the spanwise station was calculated to find the chord slope using the data from table 2, see table and calculations above; see Annotated Figure 4 chord slope vs. span graph, peak (I); the outboard region versus inboard region undefined in claim 1}.  Since Enevoldsen is silent with regard to the precise chord slope in the outer blade interval (8) which is effectively the outboard region, one of ordinary skill in the art would have to select a chord slope profile in this region.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the teaching of the profile of the outboard region as taught by Lawlor and applied it to the wind turbine blade of Enevoldsen.  It is to be noted that the chord slope would have equivalent values between blades even of different scales at analogous locations.  One of ordinary skill in the art would be motivated to do so in order to have improved energy production and efficiency {Column 8 lines 40-53}.
Regarding claim 2, the combination of Enevoldsen and Lawlor further teaches wherein the chord slope of the rotor blade in the transitional region ranges from about -0.06 to about 0.06 {Enevoldsen Figures 5 and 6 interval (7) for (19) is characterized as being essentially flat and forming a shoulder and therefore near 0 slope, Column 4 lines 42-58} from the maximum chord over about 15% of the span of the rotor blade {Enevoldsen Column 4 lines 49-58, region 7 is for instance 20% of the span of the rotor blade}.
Regarding claim 3, the combination of Enevoldsen and Lawlor further teaches wherein the transitional region comprises from about 15% span to about 30% span of the rotor blade {Enevoldsen Column 4 lines 49-58, region 7 is for instance 20% of the span of the rotor blade}.
Regarding claim 13, Enevoldsen teaches a method for manufacturing a rotor blade of a wind turbine to mitigate noise during high speed wind conditions {Column 1 lines 16-18},
the method comprising: forming the rotor blade with an aerodynamic body {Figure 6 (15)} having an inboard region {Figure 6 portion of (15) more towards (2)} and an outboard region {Figure 6 portion of (15) more towards (4)},
the inboard and outboard regions defining a pressure side, a suction side, a leading edge, and a trailing edge {all wind turbine blades are known to comprise these aspects, Column 1 lines 16-18},
the inboard region having a blade root {Figure 6 (17)},
the outboard region comprising a blade tip {Figure 6 (4)} and a transitional region of the rotor blade that comprises a maximum chord {Figure 6 (7) has max value of chord (3), Column 1 lines 30-32};
wherein a chord slope of the rotor blade in the transitional region ranges from about       -0.06 to about 0.06 {Figures 5 and 6 interval (7) for (19) is characterized as being essentially flat and forming a shoulder and therefore near 0 slope, Column 4 lines 42-58} from the maximum chord over about 15% of a span of the rotor blade {Column 4 lines 49-58, region 7 is 20% of the span of the rotor blade}.  
Enevoldsen is silent with regard to the precise chord slope with respect to the spanwise direction.  Lawlor pertains to wind turbine blade shapes including their chord lengths along the spanwise direction.  Lawlor teaches wherein the chord slope is greater than about -0.1 between about 30% and 85% span from the blade root {see table above, calculated values of % span and chord slope are calculated on the right side columns, values of the chord slope in the specified span range from about -0.054 to about -0.102, which is about greater than about -0.1}. Lawlor also teaches wherein a peak of the chord slope in the outboard region is greater than      -0.03 {a derivative of the chord with respect to the spanwise station was calculated to find the chord slope using the data from table 2, see table and calculations above; see Annotated Figure 4 chord slope vs. span graph, peak (I); the outboard region versus inboard region undefined in claim 1}.
Since Enevoldsen is silent with regard to the precise chord slope in the outer blade interval or outboard region one of ordinary skill in the art would have to select a chord slope profile in this region.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the teaching of a gently sloped profile as taught by Lawlor and applied it to the wind turbine blade of Enevoldsen.  It is to be noted that the chord slope would have equivalent values between blades even of different scales at analogous locations.  One of ordinary skill in the art would be motivated to do so in order to have improved energy production and efficiency {Column 8 lines 40-53}.    
Regarding claim 14, the combination of Enevoldsen and Lawlor further teaches wherein the transitional region comprises from about 15% span to about 30% span of the rotor blade {Enevoldsen Column 4 lines 49-58, region 7 is for instance 20% of the span of the rotor blade}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747